  Case 2:21-cv-02985-BMC Document 18 Filed 07/09/21 Page 1 of 5 PageID #: 78



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
MELISSA KIVO,                                        :
on behalf of Plaintiff and a class,                  :         CIVIL CASE MANAGEMENT PLAN
                                                     :
                                      Plaintiff,      :        21-CV-02985 (BMC)
                                                       :
                   vs.                                 :
                                                       :
CREDIT CONTROL SERVICES, INC., :
                                                       :
                             Defendant.                :
-----------------------------------------------------x

COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management Plan is

adopted. This plan is also a scheduling order pursuant to Federal Rules Civil Procedure 16 and

26(f).

A.       The case (is) (is not) to be tried to a jury.

B.       Non-Expert Discovery:

         1.        The parties are to conduct discovery in accordance with the Federal Rules of Civil

Procedure and the Local Rules of the Eastern District of New York. All non-expert discovery is

to be contemplated by October 13, 2021 - presumptive date; propose December 13, 2021, which

date shall not be adjourned except upon a showing of good cause and further order of the Court.

Interim deadlines for specific discovery activities may be extended by the parties on consent

without application to the Court, provided the parties are certain that they can meet the discovery

completion date.

         The parties shall list the contemplated discovery activities and anticipated completion

dates in Attachment A, annexed hereto.
                                                           1
 Case 2:21-cv-02985-BMC Document 18 Filed 07/09/21 Page 2 of 5 PageID #: 79




        2.      Joinder of additional parties must be accomplished by September 24, 2021.

        3.      Amended pleadings may be filed without leave of Court until September 24,

2021.

C.      For all causes of action seeking monetary damages, each party shall identify and quantify

in Attachment B, annexed hereto, each component of damages alleged; or if not known, specify

and indicate by what date Attachment B shall be filed providing such information.

D.      Motions:

        1.      Upon the conclusion of non-expert discovery, and no later than the date provided

below, the parties may file dispositive motions. The parties shall agree to a schedule and

promptly submit same for the Court’s approval, providing for no more than three rounds of

serving and filing papers: supporting affidavits and briefs, opposing affidavits and briefs and

reply affidavits and briefs. Dispositive motions due on January 17, 2022; responses due on

February 16, 2022; replies due March 9, 2022.

        Plaintiff states that the procedural nature of deciding the merits of this case prior to class

certification creates a one-way intervention problem. “The rule bars potential class members

from waiting on the sidelines to see how the lawsuit turns out and, if a judgment for the class is

entered, intervening to take advantage of the judgment.” Amati v. City of Woodstock, 176 F.3d

952, 957 (7th Cir. 1999). Accord, Brecher v. Republic of Arg., 806 F.3d 22, 26 (2d Cir. 2015);

Peritz v. Liberty Loan Corp., 523 F.2d 349, 353-54 (7th Cir. 1975). While this Court has

discretion to make a determination on the merits prior to class certification, “it is ‘difficult to

imagine cases in which it is appropriate to defer class certification until after decision on the

merits.’” Philip Morris Cos. v. Nat’l Asbestos Workers Med. Fund, 214 F.3d 132, 135 (2d Cir.


                                                   2
 Case 2:21-cv-02985-BMC Document 18 Filed 07/09/21 Page 3 of 5 PageID #: 80




2000) citing Bieneman v. Chicago, 838 F.2d 962, 964 (7th Cir. 1988). Defendant may waive any

such argument against one-way intervention. Weissman v. Collecto, Inc., 17-cv-4402, 2019 U.S.

Dist. LEXIS 8600, at *26 (E.D.N.Y. Jan. 17, 2019); Mendez v. Radec Corp., 260 F.R.D. 38, 45-

46 (W.D.N.Y. 2009).

        Plaintiff proposes that the motion for class certification is briefed and decided in advance

of filing dispositive motions to avoid any one-way intervention problems. Plaintiff proposes that

the motion for class certification is filed January 17, 2022; responses due February 16, 2022; and

replies due March 9, 2022. Plaintiff proposes that dispositive motions are filed 30 days after this

Court’s ruling on the plaintiff’s motion for class certification.

        2.       The last day for filing a letter, pursuant to Rule III.A.2. of the Court’s Individual

Practices, requesting a premotion conference in order to file dispositive motions shall be

December 21, 2021. (1 week after completing non-expert discovery) Responses to premotion

conference letters due December 27, 2021.

                 a.     There shall be no cross-motions. Any motions not made by the agreed

date shall, unless the Court orders otherwise, not be considered until after the timely-filed motion

is determined.

                 b.     Papers served and filed by the parties shall conform to the requirements

set out in the Court’s Individual Practices.

E.      Any requires for relief from a date provided in this Case Management Plan shall conform

to the Court’s Individual Practices and include an order, showing consents and disagreements of

all counsel, setting out all dates that are likely to be affected by the granting of the relief




                                                   3
 Case 2:21-cv-02985-BMC Document 18 Filed 07/09/21 Page 4 of 5 PageID #: 81




requested, and proposed modified dates. Unless and until the Court approves the proposed order,

the dates provided in this Plan shall be binding.

F.     Pre-Trial Motions:

       Applications for adjournments and for discovery or procedural rulings will reflect or

contain the positions of all parties, as provided by the Courts Individual rules, and are not to

modify or delay the conduct of discovery or the schedules provided in this Case Management

Plan except upon leave of the Court.


SO ORDERED.


                                                        __________________________________
                                                                    U.S.D.J.

Dated: Brooklyn, New York
       ____________, 2021




                                                    4
 Case 2:21-cv-02985-BMC Document 18 Filed 07/09/21 Page 5 of 5 PageID #: 82




                               CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on Friday, July 9, 2021, I caused a true and
accurate copy of the foregoing document to be filed via the Court’s CM/ECF system, which
caused notification to be sent via email to the following parties:

       Lori Jean Quinn
       GORDON REES SCULLY MANSUKHANI, LLC
       One Battery Park Plaza, 28th Floor
       New York, NY 1004
       ljquinn@grsm.com

       Abraham Kleinman
       KLEINMAN LLC
       626 RXR Plaza
       Uniondale, NY 11556
       akleinman@kleinmanllc.com

                                                   /s/ Heather Kolbus
                                                   Heather Kolbus

Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                               5
